 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRIS KALTSAS (NYBN 5460902)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        Facsimile: (415) 436-7234
          Email: chris.kaltsas2@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                            ) CASE NO.: CV 20-0691 KAW
                                                          )
14              Plaintiff,                                )
                                                          ) WARRANT OF ARREST OF PROPERTY IN REM
15         v.                                             )
                                                          )
16   APPROXIMATELY $18,100 IN U.S.                        )
     CURRENCY,                                            )
17                                                        )
     and                                                  )
18                                                        )
     APPROXIMATELY $72,960 IN U.S.                        )
19   CURRENCY,                                            )
                                                          )
20              Defendants.                               )
                                                          )
21

22              TO:     ANY DEPUTY UNITED STATES MARSHAL OR ANY SPECIAL AGENT OF
                        DRUG ENFORCEMENT ADMINISTRATION
23

24              YOU ARE HEREBY COMMANDED to arrest and seize the defendants, approximately $18,100
25 in United States Currency and approximately $72,960 in United States Currency and maintain custody

26 of same pursuant to 19 U.S.C. § 1605 until further Order of the Court.

27              Claimants of the above-described properties which are the subject of this action shall file their
28
     Warrant of Arrest of Property IN REM
     CV 20-0691 KAW
                                                         1
 1 claims with Clerk of the Court, Northern District of California, 1301 Clay Street, 400S, Oakland,

 2 California 94612 and serve a copy thereof upon the United States Attorney, Attention: Chris Kaltsas,

 3 Assistant United States Attorney, U.S. Attorney’s Office, 450 Golden Gate Avenue, 9th Floor, San

 4 Francisco, California 94102, within 35 days after the date of service of the complaint in accordance with

 5 Rule G(5) of the Supplemental Rules for Admiralty or Maritime and Asset Forfeiture Claims or within

 6 60 days after the first date of publication of the Notice of Forfeiture Action, whichever is earlier and

 7 answers to the Complaint shall be filed and served within twenty-one (21) days thereafter or within such

 8 additional time as may be allowed by the Court.

 9            Statements of interest and answers should be filed with the Office of the Clerk, United States

10 District Court for the Northern District of California, 1301 Clay Street, 400S, Oakland, California 94612

11 and copies should be served on Chris Kaltsas, Assistant United States Attorney, 450 Golden Gate

12 Avenue, 9th Floor, San Francisco, California 94102.

13
                                                           SUSAN Y. SOONG  ATE
                                                                              S DISTR
                                                                                     IC
14                                                                       ST

                                                                         Susan Y.Clerk
                                                           United States District
                                                                     D
                                                                                  Soong
                                                                                       T
                                                                                               CO
                                                                E
                                                              IT




                                                                                                 UR
                                                            UN




                                                                                                   T




15
                                                            N O RT




                                                                                                    NI A




     Dated:      2/3/2020                                  By: ____________________________
                                                                                                OR
                                                              HE




                                                                                               IF




                                                                     N
                                                                                               AL
                                                                     R




                                                                         DI
                                                                              S T RI T O F C
16                                                                                  C




17

18

19

20

21

22

23

24

25

26

27

28
     Warrant of Arrest of Property IN REM
     CV 20-0691 KAW
                                                       2
